DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 6/20/2017. It is noted, however, that applicant has not filed a certified copy of the Danish application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “1” has been used to designate all of the “top” in fig 1, “shaft seal” in fig 2, “settling pan” in fig 3 and “hollow part” in fig 4;
reference character “2” has been used to designate all of the “shaft” in fig 2, “gearmotor” in fig 3 and “inner diameter of pipe” in fig 4;
reference character “3” has been used to designate both the “flexible auger” in fig 2 and “safety switch” in fig 3;
reference character “4” has been used to designate both the “housing” in fig 2 and “flexible auger” in fig 3;
reference character “5” has been used to designate both the “bearing housing” in fig 2 and “shear pin” in fig 3;
reference character “6” has been used to designate both the “gear motor” in fig 2 and “inductive sensor” in fig 3;
reference character “7” has been used to designate both the “shear pin” in fig 2 and “pipe” in fig 3;
reference character “8” has been used to designate both the “slide bearing” in fig 2 and “outlet pipe” in fig 3;
reference character “9” has been used to designate both the “bolts” in fig 2 and “cover” in fig 3;
reference character “10” has been used to designate both the “screw” in fig 2 and “threaded knops” in fig 3;
reference character “11” has been used to designate both the “inductive sensor” in fig 2 and “gas springs” in fig 3;
reference character “12” has been used to designate “particles” in fig 1 and “safety switch” in fig 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
reference character “1” has been used to designate all of the “top”, “shaft seal”, “settling pan” and “hollow part”;
reference character “2” has been used to designate all of the “shaft”, “gearmotor” and “inner diameter of pipe”;
reference character “3” has been used to designate both the “flexible auger” and “safety switch”;
reference character “4” has been used to designate both the “housing” and “flexible auger”;
reference character “5” has been used to designate both the “bearing housing” and “shear pin”;
reference character “6” has been used to designate both the “gear motor” and “inductive sensor”;
reference character “7” has been used to designate both the “shear pin” and “pipe”;
reference character “8” has been used to designate both the “slide bearing” and “outlet pipe”;
reference character “9” has been used to designate both the “bolts” and “cover”;
reference character “10” has been used to designate both the “screw” and “threaded knops”;
reference character “11” has been used to designate both the “inductive sensor” and “gas springs”;
reference character “12” has been used to designate “particles” and “safety switch”.
Appropriate correction is required.
Abstract
The abstract of the disclosure is objected to because it should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  The phrase “The purpose of the invention is to constant avoiding build-up of deposit inside the drain pipes during normal operation. My invention will prevent partly or full blockage of the drain piping. The invention will help to trouble free, reliable and safe continued operation of two-stroke crosshead type engines. The invention will give dramatic savings in man-hours, cleaning chemicals and materials used during manual pipe cleaning. The invention is suitable for mounting during construction of new engines as well as for retrofit. The purpose of the very slow rotating auger is solely to keep heavy, solid and slow flowing particles moving along with the freely flowing oil, thus avoiding deposit building up inside the pipe. The slow rotation speed of the auger inside the pipe creates a scraping action on the lower part of the pipe inner wall, thereby keeping heavy, solid and slow flowing particles in motion.” in lines 3-13 should be removed.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “means” in claims 6-10 and 17-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 10-20 are objected to because of the following informalities:  
Regarding claim 1, lines 1-2: the limitation “rotating flexible centreless auger” should be “a rotating flexible centerless auger” since it is being introduced for the first time.
Regarding claim 1, line 2: the limitation “centreless” should be “centerless”.
Regarding claim 1, line 2: the limitation “piping system” should be “a piping system” since it is being introduced for the first time.
Regarding claim 1, line 5: the limitation “a centerless flexible spiral auger” should be “the centerless flexible spiral auger” since it has been previously introduced.
Regarding claim 1, line 5: the limitation “centreless” should be “centerless”.
Regarding claim 1, line 7: the limitation “centreless” should be “centerless”.
Regarding claim 5, line 2: the limitation “extern” should be “external”.
Regarding claim 6, lines 1-2: the limitation “the means” should be “means” since it is being introduced for the first time.
Regarding claim 7, lines 1-2: the limitation “the means” should be “means” since it is being introduced for the first time.
Regarding claim 8, lines 1-2: the limitation “the means” should be “means” since it is being introduced for the first time.
Regarding claim 9, lines 1-2: the limitation “the means” should be “means” since it is being introduced for the first time.
Regarding claim 10, lines 1-2: the limitation “the means” should be “means” since it is being introduced for the first time.
Regarding claim 12, line 2: the limitation “flexible spiral auger” should be “the centerless flexible auger” to have proper antecedent basis.
Regarding claim 14, line 2: the limitation “extern” should be “external”.
Regarding claim 15, line 2: the limitation “extern” should be “external”.
Regarding claim 16, line 2: the limitation “extern” should be “external”.
Regarding claim 17, line 1: the limitation “the means” should be “means” since it is being introduced for the first time.
Regarding claim 18, line 1: the limitation “the means” should be “means” since it is being introduced for the first time.
Regarding claim 19, line 1: the limitation “the means” should be “means” since it is being introduced for the first time.
Regarding claim 20, line 1: the limitation “the means” should be “means” since it is being introduced for the first time.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: there is no transitional phrase separating the preamble of the claim and the body of the claim rendering the scope of the claim indefinite.  The examiner recommends using one of the transitional phrases “comprising”, “consisting essentially of” or “consisting of” to improve the clarity of the claims (MPEP 2111.03).  The examiner recommends replacing “with” in line 1 with “comprising”.
Regarding claim 1: the claim refers to “piping system” in line 2, “drain piping” in line 3, “drain piping” in line 4, “the piping system” in lines 5-6, “the piping” in line 6; and “the pipe” in line 8.  It is unclear if these limitations are intended to refer to the same element or multiple elements.
Regarding claim 1, line 6: the limitation “the main transport trough the piping” renders the claim indefinite because it is not clear what is meant by the limitation.
Regarding claim 1, line 6: the limitation “the main transport trough” has a lack of antecedent basis rendering the claim indefinite.
Regarding claim 2, lines 1-2: the limitation “is mounted to permit function of pressurized piping” renders the claim indefinite because it is not clear what function is being referred to.
Regarding claim 2, line 2: the limitation “pressurized piping” renders the claim indefinite because it is unclear if it is referring to the previously introduced piping system of claim 1 or a new element.
Regarding claim 5, lines 2-3: the limitation “for alarm giving and with alarm output for exern alarm” renders the claim indefinite because it is not clear what exactly is being claimed.
Regarding claim 11, line 1: the limitation “two stroke crosshead type” is indefinite because the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) (see MPEP 2173.05(b)).
Regarding claim 12, line 2: the limitation “it” renders the claim indefinite because it is unclear which element is being referred to.
Regarding claim 14, lines 2-3: the limitation “for alarm giving and with alarm output for exern alarm” renders the claim indefinite because it is not clear what exactly is being claimed.  
Regarding claim 15, lines 2-3: the limitation “for alarm giving and with alarm output for exern alarm” renders the claim indefinite because it is not clear what exactly is being claimed.  
Regarding claim 16, lines 2-3: the limitation “for alarm giving and with alarm output for exern alarm” renders the claim indefinite because it is not clear what exactly is being claimed.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 and 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 and 4 are identical claims, therefore, claim 4 does not further limit the subject matter of the invention.  
Claim 18 and 19 are identical claims, therefore, claim 19 does not further limit the subject matter of the invention.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Shelburne (US Patent 1,568,094) is considered the closest prior art and discloses an automatic cleaning system with rotating flexible centerless spiral auger (10), wherein a centerless flexible spiral auger (10), where the main transport trough the piping is the free flow of liquid which flows in the hollow part of the centerless flexible auger and in the space between the auger and the inner diameter of the pipe (col 1, lines 10-20).
The primary reason for the indication of the allowable subject matter of claim 1 is the inclusion of the automatic cleaning system is fixed mounted in piping system draining from piston rod stuffing boxes of an engine, drain piping draining from scavenge air space and piston underside space of the engine, drain piping draining from scavenge air receiver of the engine in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        6/2/2022